      Case 3:16-md-02741-VC Document 12124 Filed 11/29/20 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −245)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,148 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
    Nov 25, 2020



                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 3:16-md-02741-VC Document 12124 Filed 11/29/20 Page 2 of 2




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                   SCHEDULE CTO−245 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


IOWA SOUTHERN

  IAS         4      20−00342    Sawyer v. Monsanto Company, Inc.
  IAS         4      20−00344    Garrett v Monsanto Company, Inc.

LOUISIANA WESTERN

 LAW          1      20−00960    Newman v. Monsanto Co
 LAW          5      20−01411    Holland v. Monsanto Co

MINNESOTA

  MN          0      20−02292    Ridder v. Monsanto Company
  MN          0      20−02309    Daulton v. Monsanto Company

MISSOURI EASTERN

 MOE          4      20−01580    Carroll v. Monsanto Company et al
 MOE          4      20−01581    Jackson v. Monsanto Company et al
 MOE          4      20−01582    Miller v. Monsanto et al

NEW JERSEY

                                 DIAKOGIANNAKIS et al v. MONSANTO
  NJ          3      20−01669    COMPANY

PUERTO RICO

  PR          3      20−01198    Velez Rios et al v. Monsanto Company et al

SOUTH DAKOTA

  SD          4      20−04170    Smith v. Monsanto Company et al
